Citation Nr: 1229638	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for a liver disability, to include as secondary to service-connected major depressive disorder with psychosis.

3.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder with psychosis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran had active service from November 1969 to November 1971.  The record reflects that the Veteran was also a member of the Army National Guard after his period of active duty.  The records associated with any National Guard service, to include verification of periods of active duty for training, have not been obtained as they are not pertinent to the current claims.  There is no allegation that any of the claimed disabilities began in or are related to any Reserve duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA) and the Togus, Maine RO.  The Newark RO has jurisdiction over the case. 

In February 2008, the Board remanded the Veteran's claim of entitlement to service connection for tinea versicolor to the RO for further development.  In January 2010, the Board denied the Veteran's claim of entitlement to service connection for tinea versicolor.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Memorandum Decision, the Court vacated the Board's January 2010 decision and remanded the claim to the Board for further proceedings consistent with its decision.

The Veteran's claim of entitlement to service connection for a liver disability was denied by the Board in a February 2008 decision.  The Veteran appealed this decision to the Court.  In a January 2009 order, the Court vacated the portion of the February 2008 rating decision that denied entitlement to service connection for a liver disability and remanded this issue to the Board for action consistent with a Joint Motion for an Order Partially Vacating and Remanding the Board Decision.  In January 2010 and January 2011, the Board remanded the Veteran's claim of entitlement to service connection for a liver disability to the RO for further development.  The claim is again before the Board for appellate review.

In January 2011, the Board also granted the Veteran's claim of entitlement to service connection for major depressive disorder with psychosis.  In a February 2011 rating decision, the RO assigned a 50 percent rating for major depressive disorder with psychosis, effective July 27, 2004.

Subsequent to the certification of the Veteran's appeal, the Board received additional pertinent evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's attorney, and thus the Board will consider it in its decision.  See 38 C.F.R. § 20.1304(c) (2011).

Virtual VA reveals no records related to the claims on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 50 percent for major depressive disorder with psychosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's claims of continuity of symptomatology related to tinea versicolor are internally inconsistent with his statements during treatment.

2.  Service treatment records are negative for tinea versicolor, the initial evidence of treatment for this disability is dated 26 years after discharge, and competent medical opinion finds that it is less likely than not related to active service.

3.  While the Veteran has had a history of liver disease, competent, persuasive evidence does not establish that the Veteran currently has, or has had, at any time pertinent to the current claim, a continuing liver disability nor is it shown to be due to or made worse by a service connected disorder.


CONCLUSIONS OF LAW

1.  Tinea versicolor was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A liver disability was not incurred in or aggravated by active service, cirrhosis may not be presumed to have been incurred in service, and is not caused by or aggravated by service connected disorders.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.             38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  38 C.F.R. § 3.159 (2011). 

In Pelegrini, the Court held that VCAA notice, as required by 38 U.S.C.A.              § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In this case, the Veteran was provided with a preadjudication VCAA notification letter in August 2004.  This letter contained the notice required by Pelegrini for the issues of service connection for tinea versicolor and a liver disability. 

The Veteran did not receive notification concerning disability ratings and effective dates until a letter that accompanied a January 2007 supplemental statement of the case.  As this notice came after the initial adjudication of the claim, the timing did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claims were readjudicated by the RO in January 2009 and February 2010 (as to the claim of entitlement to service connection for a liver disability), after proper VCAA notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify for the issues of service connection for tinea versicolor and for a liver disability has been met. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.            38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained private medical records, Social Security Administration records, VA treatment records, and service treatment records.  There is no indication that any other treatment records exist that should be requested, or that any pertinent evidence has not been received.  The Veteran was afforded a VA examination of his tinea versicolor in December 2008, and the examiner provided a medical opinion as to the etiology of the disability.  The Veteran was afforded a VA examination of his claimed liver disorder in June 2011.  In July 2012, the Veteran submitted a statement indicating that he had no other information or evidence to submit to VA to substantiate his claims.  The Board concludes that the duty to assist has been met. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cirrhosis, may be presumed to have been incurred in service where present to a compensable degree within one year following qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. 303 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Tinea Versicolor

In his August 2004 claim, the Veteran noted that he was treated for a skin condition while he was in the military, and he argued that his current condition was related to his in-service skin problem.  As the claim continued, the Veteran also asserted that in fact, the skin problems on his back, arms, and torso began during service and have continued since service.  The Board will address both arguments below.

After a full review of the record, including the medical evidence, as well as statements made by the Veteran and on his behalf, the Board finds that service connection is not warranted for tinea versicolor.

The Veteran's service treatment records are unremarkable for any complaint, finding, or diagnosis pertinent to tinea versicolor, or any rash of the back, arms, or torso.  The Board notes that during service, the Veteran complained of pain while shaving.  He was diagnosed with and treated for folliculitis and acne vulgaris on his face in May 1971.  On June 1971 discharge examination, the Veteran's skin was marked as normal.  The Veteran stated that he was in good health except that he was nervous.

Medical evidence of record reflects that in August 1997, the Veteran presented to the VA emergency room for back pain.  While being treated, the physician noted that he had hyperpigmented skin lesions concentrated on the inside of the arms and the back.  The Veteran denied that these lesions itched and noted that he never had a dermatological referral.  The Veteran was diagnosed with rule out tinea [versicolor].

In October 1997, the Veteran had an appointment with dermatology.  He reported a 10-year history of hyperpigmented lesions of the inner arms and back that increased when sweating.  The Veteran was diagnosed with rule out tinea versicolor.  In August 1999, the Veteran again sought treatment relating to his skin.  The treatment notes state that the Veteran complained of spots on his skin, occurring for 10 years.  The Veteran also reported that these spots itched.  The physician noted that the Veteran had multiple painless masses on different parts of his bodies for 10 years.  The Veteran was referred to dermatology for further treatment.

A September 2004 VA general medical examination noted multiple, hyperpigmented rash present on the lateral chest and anterior chest, affecting about 30 percent of the chest area and overall body area of three to four percent.  The Veteran was diagnosed with tinea versicolor in the anterior and lateral chest.  The Veteran reported that he had it since service, and he had never seen a doctor for it.  He also denied ever seeing a dermatologist or any doctor for his rash.

In April 2005, the Veteran submitted a statement indicating that his skin condition first began in the summer of 1971, when his arms, back, and chest became itchy in the sun.  After he returned to Puerto Rico following separation, the Veteran stated that his skin condition worsened.  He noted that he told the VA hospitals multiple times about his skin condition, but he was never sent to a dermatologist.

The Veteran was afforded a VA examination of his skin in December 2008.  The claims folder was reviewed by the examiner.  The Veteran reported that he had been getting rashes on and off since service, especially when exposed to moisture, sweating, or heat.  He reported that he was never treated in service even though he complained.  The tinea versicolor was found to be located mostly on the arms, anterior chest, and posterior back.  On examination, scattered, hyperpigmented, erythematous skin lesions were noted in these regions.  The diagnosis was tinea versicolor affecting about 10 percent of the total body area.  The examiner noted that there was no mention of this disability in the service treatment records and the October 1997 record was also noted.  In the absence of this disability in the service treatment records and the next recent post-service mention being the October 1997 record, the examiner opined that it was less likely than not related to service.

Regarding the Veteran's first argument that his current diagnosis of tinea versicolor is related to his in-service diagnoses of folliculitis and acne vulgaris of the face, the Board notes that the Veteran has presented no evidence to even imply that these conditions are related.  The Board notes that the Veteran's in-service skin issues were concentrated to his face and were not manifested as lesions or a rash.  The Veteran's current diagnosis of tinea versicolor concerns his back, torso, and arms.

Additionally, there is no medical evidence or opinion even suggesting a relationship between tinea versicolor and military service, and neither the Veteran nor his attorney has presented or identified any such existing medical evidence or opinion.  The only opinion of record relating to this issue (that of the December 2008 VA examiner) weighs against the claim.  As rationale, the December 2008 VA examiner noted that the Veteran's diagnosis was tinea versicolor and there was no diagnosis of a skin rash or tinea versicolor during service.  He also noted that the first notation of record concerning tinea versicolor was in 1997.  The Board accepts the opinion of the physician as probative evidence on the question of whether there exists a relationship between current tinea versicolor and service, as it was based upon full consideration of the Veteran's documented history, and supported by clear rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  The Board acknowledges that the examiner failed to consider the Veteran's statements that he had suffered from symptoms of tinea versicolor both in and since service.  The Court has held that a VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  As discussed in detail below, however, the Board does not find the Veteran's statements of in-service incurrence and continuity of symptomatology to be credible.  Thus, the examiner's opinion is adequate, and his failure to consider the Veteran's statements of in-service incurrence and continuous symptomatology does not affect the probative value of his opinion. 

Further, tinea versicolor was first noted decades after the Veteran was discharged from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this regard, the Board also notes that on repeated occasions, the Veteran consistently reported to medical professionals an approximate 10-year history of lesions on his arms, back, and chest (as opposed to a 26-year history, if continuous since service).

The Veteran also argues he first noticed the symptoms of tinea versicolor during service and has continuously suffered from these symptoms since service.  As previously discussed, a layperson is competent to report on matters observed or within his or her personal knowledge, including observable symptoms.  The Veteran is also competent to testify about observable symptoms.  See Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. 303.  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. 370.  However, such assertions must be weighed against medical and other pertinent evidence.  Buchanan, 451 F. 3d 1331.

In this case, the Veteran is competent to assert that he first developed symptoms of a rash on his torso, arms, and back during service, although the Board notes that there are no service treatment records or medical records that support that these symptoms actually occurred.  Despite the lack of evidence of record, the Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See id.  Thus, the Board finds that the Veteran is competent to assert that he suffered from a rash on his torso, arms, and back during service.  He is also competent to assert that he has suffered from continuous rash symptomatology since service.  The Board finds, however, that the Veteran's assertions in either regard are not credible.

First, the Board notes that the Veteran noted at separation that he was in good health, except for being nervous.  He did not mention any skin problems, although he presently asserts that his skin problems began only months prior to separation.

As previously noted, the Veteran's first documented record of possible tinea versicolor was in August 1997.  On referral to dermatology in October 1997, the Veteran reported that he had a 10-year history of lesions on his arms and back, which increased while sweating.  In August 1999, the Veteran, again, reported to his treating physician that he had spots on his skin for the past 10 years.  He also noted that the spots itched.  The Board notes here that this record specifically states that the Veteran complained of spots on his skin for the past 10 years.  The physician noted that the Veteran had multiple painless masses on different parts of his body for the past 10 years.

Here, the Board affords more probative weight to the Veteran's statements in furtherance of treatment and prior to his claim for monetary benefits because these statements are determined to be credible.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate); Caluza, 7 Vet. App. 498 (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  These repeated statements to VA providers of a 10-year history of lesions on his back, arms, and torso constitute strong evidence that the Veteran did not suffer from these symptoms in service.  In this regard, the Board additionally finds that the Veteran's complaints of continuity of symptomatology since service to be lacking in credibility, as the appellant separated from the military in 1971-well over 10 years prior to 1997.

Furthermore, to whatever extent the assertions advanced by the Veteran and/or his attorney are being advanced to establish a medical nexus between current tinea versicolor and service, such assertions provide no basis for allowance of the claim.  As indicated, the Veteran's assertions as to in-service symptoms of tinea versicolor and continuous symptomatology are deemed lacking in credibility.  The Board further notes that matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his attorney is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter such as the etiology of tinea versicolor.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  For these reasons, the Board finds that any lay assertions as to medical nexus between current tinea versicolor and service, alone, do not constitute persuasive evidence to support of the claim.

For all the foregoing reasons, the claim for service connection for tinea versicolor must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Liver Disorder

The Veteran asserts that he has a liver disorder caused by the use of the drug Valium while serving on active duty in the United States Army.  The issue of entitlement to service connection for a liver disorder, on a secondary basis as due to his service-connected major depressive order with psychosis, has also been raised.

The Veteran's claim of entitlement to service connection for a liver disorder was received by VA on July, 27, 2004.

After a careful review of the evidence, the Board finds that the preponderance of such evidence is against a finding that the Veteran currently has a liver disorder.  The Veteran's service treatment records are devoid of any reported diagnosis or treatment related to any liver disorder.  The Veteran's July 1971 separation examination shows a normal clinical evaluation of the abdomen and viscera.  No defects relating to a liver disorder were noted.  The service treatment records do reflect that the Veteran was prescribed Valium during service. 

A June 1976 VA examination report specifically notes no abnormal findings related to the digestive system.  The Veteran was sent by VA for a psychological consultation in August 1990.  The psychologist noted that the veteran reported that he "has had problem with ethanol abuse, [and] received [outpatient treatment] for liver problem last year . . ."  Another August 1990 consultation report shows an approximate 16-year history of alcohol abuse and an approximate 10-year history of benzodiazepine usage.  In August 1997 high liver function tests were reported, as was an eight-year history of abnormal liver function tests.  The next month abnormal liver function tests were again reported and the veteran was diagnosed with viral hepatitis.  A private January 2003 internal medicine examination report shows a diagnosis of chronic liver disease and notes a history of liver disease from chronic alcoholism.  A psychiatric examination that same month shows a diagnosis of alcohol and anxiolytic dependence, both in remission.  The Veteran was noted as having "sclerosis of the liver."

The Veteran was afforded a VA examination in September 2004.  The Veteran was noted to be a poor historian.  The Veteran gave a history of cirrhosis which was diagnosed 15-to-16-years earlier, and that prior to that he had alcohol and substance abuse.  He reported no treatment for cirrhosis.  He denied many symptoms, but did complain of vague abdominal pain.  Laboratory tests were ordered, including a complete blood count; chemistry; urinalysis; hepatitis A, B, and C profiles; and abdominal ultrasound.  The hepatitis profiles were reported as negative and the complete blood count as normal.  In the diagnosis portion of the examination report the examiner stated that the Veteran did not have viral hepatitis. 

An October 2004 VA abdominal ultrasound reportedly had findings consistent with fatty infiltration of the liver.

In June 2011, the Veteran was afforded another VA examination.  The Veteran reported that his liver issue had resolved once he stopped drinking and taking Valium.  The Veteran complained of abdominal cramps.  On physical examination, his abdomen was soft, nontender, and nondistended.  There was no mass on deep palpation and no hepatomegaly.  The skin was without jaundice.  Liver enzyme tests performed in February 2011 were within normal limits.  The examining physician noted that the Veteran had no evidence of any liver condition at this time.

The competent medical evidence of record suggests that the Veteran was first diagnosed with a liver disability around 1989.  Subsequent to the Veteran's current claim for service connection, however, the evidence reflects that his liver disability had resolved.  The September 2004 and June 2011 VA examinations revealed no current liver disability.  Although the Board notes that the Veteran had an ultrasound in October 2004 suggesting fatty infiltration of the liver, there was no diagnosis of any liver disability at that time.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of any liver disability upon which to predicate a grant of service connection, there can be no valid claim for service connection for this claim on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, the claim for service connection for a liver disability, to include as secondary to service-connected major depressive disorder with psychosis, must be denied, because the first essential criterion for service connection-evidence of a current liver disability-has not been met.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, subsequent to VA's receipt of the Veteran's claim in July 2004, there has been no competent diagnosis of a liver disability.  Therefore, the holding in McClain is inapplicable.

The Board has considered the assertions of the Veteran and those advanced by the Veteran's attorney on his behalf.  However, none of this evidence provides a basis for allowance of the claim.  While the Veteran is certainly competent to report his current symptoms of abdominal pain, the Board points out that a medical matter of diagnosis of a disability (such as the type of disability at issue here), is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate training and expertise, neither the Veteran nor his attorney is competent to render a diagnosis of a current liver disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of the Veteran's pain have no probative value as to a diagnosis of a disability.

For all the foregoing reasons, the Board finds that the claim for service connection for a liver disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for tinea versicolor is denied.

Entitlement to service connection for a liver disability, to include as secondary to service-connected major depressive disorder with psychosis, is denied.

REMAND

In response to the February 2011 rating decision that assigned a 50 percent rating for major depressive disorder with psychosis, the Veteran filed a March 2011 notice of disagreement as to the initial rating.  A Statement of the Case has not been issued.

As the RO has not yet issued a statement of the case as to the issue of entitlement to an initial rating in excess of 50 percent for major depressive disorder with psychosis, a statement of the case must be issued for this claim.  Manlincon v. West, 12 Vet. App. 238 (1999) (An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO must issue a statement of the case as to the issue of entitlement to an initial rating in excess of 50 percent for major depressive disorder with psychosis.  This claim is not to be returned to the Board unless the Veteran perfects an appeal in a timely manner.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


